      Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 1 of 12



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

                                  LEO BRENT BOZELL IV
                                   Date of Birth 08/22/1979

     I, Lynda W. Thomas, being first duly sworn, depose and state as follows:

                               AFFIANT’S BACKGROUND

1.   I am a Special Agent of the Federal Bureau of Investigation (“FBI”) assigned to the
     Washington Field Office. My responsibilities include investigating criminal activity in and
     around the grounds of the U.S. Capitol in connection with the events of January 6, 2021. I
     am authorized by law to engage in and supervise the prevention, detention, investigation,
     and prosecution of violations of United States federal criminal laws.

2.   I am familiar with the facts and circumstances set forth below from my personal
     participation in the investigation, my review of documentation and publicly-available
     information, and my conversations with other law enforcement officers. Where the actions,
     statements, and conversations of others are recounted herein, they are recounted in
     substance and part, unless otherwise indicated. Where the affidavit contains items in
     quotation marks, those quotations are based on agent notes and may not be completely
     verbatim. Because this affidavit is being submitted for the limited purpose of supporting a
     criminal complaint, I am setting forth only those facts and circumstances necessary to
     establish probable cause for the issuance of the requested complaint. Unless otherwise
     indicated, all written and oral statements referred to herein are set forth in substance and in
     part, rather than verbatim.

                                PURPOSE OF AFFIDAVIT

3.   This affidavit is in support of a criminal complaint charging Leo Brent Bozell IV (“Bozell”)
     with violations of 18 U.S.C. § 1512(c)(2) (corruptly obstructing, influencing, and impeding
     any official proceeding, and attempting to do so), 18 U.S.C. §§ 1752(a)(1) and (2)
     (restricted building and grounds), and 40 U.S.C. § 5104(e)(2) (disorderly conduct).

                FACTUAL BASIS SUPPORTING PROBABLE CAUSE

4.   The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
     U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
     Capitol Police. Only authorized people with appropriate identification are allowed access
     inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
     closed to members of the public.

5.   On January 6, 2021, a joint session of the United States Congress convened at the United
     States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
     session, elected members of the United States House of Representatives and the United
     States Senate were meeting in separate chambers of the United States Capitol to certify the
       Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 2 of 12




      vote count of the Electoral College of the 2020 Presidential Election, which had taken place
      on November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly
      thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate
      chambers to resolve a particular objection. Vice President Mike Pence was present and
      presiding, first in the joint session, and then in the Senate chamber.

6.    As the proceedings continued in both the House and the Senate, and with Vice President
      Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
      Capitol. As noted above, temporary and permanent barricades were in place around the
      exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting
      to keep the crowd away from the Capitol building and the proceedings underway inside.

7.    At such time, the certification proceedings were still underway and the exterior doors and
      windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
      Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
      however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S.
      Capitol, including by breaking windows and by assaulting members of the U.S. Capitol
      Police, as others in the crowd encouraged and assisted those acts.

8.    Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
      Representatives and United States Senate, including the President of the Senate, Vice
      President Pence, were instructed to—and did—evacuate the chambers. Accordingly, the
      joint session of the United States Congress was effectively suspended until shortly after
      8:00 p.m. Vice President Pence remained in the United States Capitol from the time he was
      evacuated from the Senate Chamber until the sessions resumed.

9.    During national news coverage of the aforementioned events, video footage which
      appeared to be captured on mobile devices of persons present on the scene depicted
      evidence of violations of local and federal law, including scores of individuals inside the
      U.S. Capitol building without authority to be there.

10.   The FBI received information from three witnesses who have provided tips and
      information to the FBI National Threat Operations Center (“NTOC”). These witnesses,
      identified herein as W-1, W-2, and W-3, found video and digital information from various
      public and social media sources that establish that Bozell was inside of the U.S. Capitol
      Building on January 6, 2021. According to multiple public source records, Bozell resides
      in Palmyra, Pennsylvania.

11.   On January 14, 2021, W-1 submitted an online tip to the FBI NTOC regarding the rioting
      at the United States Capitol. The tip stated that W-1 was shown a photo of a man walking
      out of the U.S. Capitol Building on January 6, 2021, by a friend. The photo was a
      screenshot of a Twitter video. W-1 was immediately able to positively identify the
      individual walking out of the U.S. Capitol Building as Bozell. W-1 advised that Bozell
      also goes by the nickname “Zeek or Zeeker”. W-1 was affiliated with the same school that
      Bozell’s children attended and had multiple interactions with Bozell prior to January 6,
      2021. On January 19, 2021, W-1 was interviewed by an FBI agent. During the interview,


                                               2
       Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 3 of 12




      W-1 told the Agent that Bozell was wearing a red and white hat and a blue sweatshirt with
      the writing “Hershey Christian Academy” across the front while exiting the U.S. Capitol
      Building on January 6, 2021. W-1 emailed the Agent a screenshot of the aforementioned
      Twitter video showing the individual identified as Bozell leaving the U.S. Capitol Building.
      W-1 also provided a link to the Twitter video so the agent could review the footage.

12.   W-1 described the video as people jubilantly exiting the U.S. Capitol Building. Some of
      these people can be seen wearing gas masks, helmets, and waving flags. W-1 advised that
      at the 23-second mark of the video, the viewer can see Bozell exiting the U.S. Capitol
      Building, wearing a red and white hat and a blue “Hershey Christian Academy” sweatshirt,
      while talking on a cell phone.
      (See pictures below)




                                               3
        Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 4 of 12




13.    While watching footage of the riot from CNN news, W-1 again identified Bozell on video.
       This time Bozell could be seen inside the U.S. Senate Chamber. W-1 went on to discover
       the source of the footage W-1 saw on CNN was from The New Yorker. W-1 advised that
       the URL to watch the footage from inside the Senate Chamber was:
       https://www.newyorker.com/news/video-dept/a-reporters-footage-from-inside-the-
       capitol-siege

14.    At approximately the .23 second mark in the New Yorker video, the viewer can see Bozell
       in front of a large blue flag. The footage of Bozell is only a few seconds long, but he is
       easily identifiable because he was wearing the same red and white hat and blue sweatshirt
       with the words, “Hershey Christian Academy.” W-1 took a photo of the CNN / New
        Yorker video with a cell phone and circled BOZELL with a blue circle and emailed the
       screenshot to the interviewing agent.
(See picture below)




                                               4
        Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 5 of 12




15.    On January 24, 2021, W-1 emailed the agent, and provided a link to a YouTube video titled
       "January 6, 2021- Leo Brent Bozell IV on the U.S. Capitol Senate Balcony." The video is
       approximately 19 seconds long and shows a group of people on the balcony of the U.S.
       Senate Chamber shouting "Treason". At approximately the 5-6 second mark of the video
       a man holding a document and wearing a red and white hat with a blue sweatshirt turns
       toward the camera. This man was again identified by W-1 as Bozell. The URL to the
       YouTube video is https://youtu.be/Lk9EX02VzWE.
(See picture below)




                                               5
      Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 6 of 12




16.   On January 15, 2021, W-2 called the FBI NTOC to report a photo posted on Twitter of
      Bozell, who appears to be walking out of the U.S. Capitol Building on January 6, 2021, in
      Washington, D.C. W-2 reported that Bozell was wearing identifiable clothes as he was
      pictured in a blue Hershey Christian Academy sweatshirt with a red and white hat.

17.   On January 25, 2021, an FBI agent interviewed W-2. After viewing the photo of an
      individual walking out of the U.S. Capitol Building on January 6, 2021, wearing a blue
      Hershey Christian Academy sweatshirt, W-2 began researching Hershey Christian
      Academy. W-2 went to the Hershey Christian Academy Facebook page and began looking
      at profile pictures of people who either commented or “liked” posts from the Hershey
      Christian Academy. W-2 came across a profile picture of “Zeeker Bozell” whom W-2
      believed was the same person pictured coming out of the U.S. Capitol on January 6, 2021.

18.   W-2 began researching “Zeeker Bozell”. Through photos and other publicly available
      information, W-2 was able to determine that “Zeeker Bozell’s” true name was Leo Brent
      Bozell IV. W-2 was able to determine that Bozell was a girls’ basketball coach in the
      Hershey, Pennsylvania, area and confirmed that the photo of the man walking out of the
      U.S. Capitol Building on January 6, 2021, matched a known photo of Bozell.

19.   W-2 had been conducting research on the January 6, 2021, riot at the U.S. Capitol Building,
      and during W-2’s research they had come upon a website that had posted hundreds of Parler
      videos from in, and around the U.S. Capitol on January 6, 2021. This website had filtered
      the videos based off the geolocation of where the video was posted. The website put the
      videos into three categories: “Around D.C.”, “Around the Capitol”, and “Inside the
      Capitol.” The website also put the videos into sequential order based on the time the video


                                               6
        Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 7 of 12




       was posted on January 6, 2021. The website W-2 had                            viewed    was
       https://projects.propublica.org/parler-capitol-videos (“ProPublica”).

20.    W-2 advised that when a viewer filters the videos from ProPublica to “Inside the Capitol”
       and scroll to the 2:44 p.m. mark, one can view a video that is approximately 20 seconds
       long. The video shows Bozell on the balcony of the U.S. Senate Chamber near a male who
       appears to be a teenager. People in the video were chanting "Treason" repeatedly, though
       it is unclear from the video whether Bozell was also shouting this word. Bozell can be seen
       looking back at the camera and then jumping over a railing with the same teenage male.

21.    On the same ProPublica website, W-2 was able to find the original video that W-2 had seen
       on Twitter showing Bozell walking out of the U.S. Capitol Building. W-2 advised that
       according to the ProPublica website, Bozell walked out of U.S. Capitol Building at 3:07
       p.m.

22.    On January 21, 2021, W-3 submitted a tip through http://www.fbi.gov/USCapitol with a
       photo of Bozell and an unidentified female minor holding a trophy on a basketball court.
       W-3 stated that they were “100% positive that Zeeker Bozell” was the individual seen
       walking out of the U.S. Capitol Building on January 6, 2021. On January 22, 2021, W-3
       was interviewed by an FBI agent. W-3 advised that W-3 was affiliated with the Named
       School 1 in Hershey, Pennsylvania. Several days after the January 6, 2021, riot at the U.S.
       Capitol Building, a co-worker showed W-3 a photo of a man walking out of the U.S.
       Capitol Building wearing a blue Hershey Christian Academy sweatshirt. W-3 immediately
       identified the person in the photo as a parent of children that attended the Named School 1
       and the former girls’ basketball coach at the school. W-3 could not immediately recall the
       name of the individual in the photo from the Capitol, but knew it was the former girls’
       basketball coach at the Named School 1. W-3 had interacted with the individual pictured
       on multiple occasions and was positive it was the former coach.

23.    After researching the name of the former girls’ basketball coach, W-3 recalled that the girls
        on the basketball team would call the coach, "Coach Zeeker". "Coach Zeeker's" real name
        is Leo Brent Bozell IV. Bozell stopped being the girls’ basketball coach in March 2020,
        as the team could no longer practice, or play games, due to the COVID-19 pandemic. There
       was a photo of Bozell on the school's website holding up a trophy with some of the players
       from the past season. W-3 advised that this photo was submitted with W-3’s tip to the
       FBI.
(See picture below)




                                                 7
        Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 8 of 12




24.     Based on the information provided by the three witnesses, your affiant reviewed C-SPAN
        video footage from inside the U.S. Senate Chamber on January 6, 2021. The C-SPAN
        footage was reviewed by your affiant, who confirmed that the individual wearing a red and
        white hat with a blue Hershey Christian Academy sweatshirt, who was identified as Bozell,
        was on the balcony of the U.S. Senate Chamber and walked around the Senate Floor. Based
       on the timestamps of the C-SPAN video footage, the individual identified as Bozell was in
       the U.S. Senate Chamber from at least 2:46 p.m. through 2:55 p.m. on January 6, 2021.
        While on the U.S. Senate Chamber Balcony, the man identified as Bozell moved a camera
        so that the camera was pointing down to the ground of the balcony area. This was done as
        protestors began to enter the main floor of the U.S. Senate. By pointing the camera to the
       ground, the camera was unable to record protestors entering the main floor of the U.S.
       Senate Chamber. Simultaneously, a younger unidentified male can be seen covering a
       different camera with a jacket. My review of the C-SPAN video footage indicates that
       Bozell’s movement of a camera, along with the other individual who covered a camera
       with a jacket was done in coordination in order to obstruct the view of the cameras
       recording protestors entering the U.S. Senate Chamber.
(See picture below)




                                                8
        Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 9 of 12




25.    The man identified as Bozell can be seen in the C-SPAN video on the Senate Floor as well.
(See picture below)




                                               9
Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 10 of 12




                               10
      Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 11 of 12




26.   Based on the foregoing, your affiant submits that there is probable cause to believe that
      Bozell violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
      enter or remain in any restricted building or grounds without lawful authority to do; and
      (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
      business or official functions, engage in disorderly or disruptive conduct in, or within such
      proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

                                               11
       Case 1:21-mj-00222-ZMF Document 1-1 Filed 02/11/21 Page 12 of 12




       impedes or disrupts the orderly conduct of Government business or official functions or
       attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted
       building” includes a posted, cordoned off, or otherwise restricted area of a building or
       grounds where the President or other person protected by the Secret Service, including the
       Vice President, is or will be temporarily visiting; or any building or grounds so restricted
       in conjunction with an event designated as a special event of national significance.

27.    Your affiant submits there is also probable cause to believe that Bozell violated 40 U.S.C.
       § 5104(e)(2)(D) and (G), which make it a crime to willfully and knowingly (D) engage in
       disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
       Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of
       Congress or either House of Congress, or the orderly conduct in that building of a hearing
       before, or any deliberations of, a committee of Congress or either House of Congress; and
       (G) parade, demonstrate, or picket in any of the Capitol Buildings.

28.    Finally, your affiant submits there is probable cause to believe that Bozell violated 18 U.S.C.
       § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official proceeding,
       or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
       proceedings.



                                                      _________________________________
                                                      Special Agent Lynda W. Thomas
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 11th day of February 2021.
                                                                               2021.02.11
                                                                               13:13:13 -05'00'
                                                      ___________________________________
                                                      HON. ZIA M. FARUQUI
                                                      U.S. MAGISTRATE JUDGE




                                                 12
